Moore, C. J.
The respondent was tried and convicted in the recorder’s court for the city of Detroit under an information charging larceny from the person. The case is' brought here by writ of error.
The assignments of error may be grouped as follows:
(1) Because of the fact that counsel for the people was permitted to show other crimes subsequent to the one charged in the information.
(2) Because of the scope of the cross-examination of the respondent, in which counsel for the people was permitted to go into the life of the respondent, showing her associations and character.
(3) Because of the charge of the court.
We will take up these groups in the above order.
1. These assignments of error are not sustained by the ' record; on the contrary, the court ruled that a subsequent offense could not be shown.
2. The respondent was a witness in her own behalf. When she became a witness she thereby became subject to the same latitude in cross-examination as other witnesses. The trial judge did not abuse his discretion in this respect. Wilbur v. Flood, 16 Mich. 40 (93 Am. *685Dec. 203); Comstock v. Smith, 20 Mich. 338; Barnett v. Insurance Co., 115 Mich. 247 (73 N. W. 372).
3. That part of the charge about which complaint is made is as follows:
“ It is not disputed that he had that amount of money in his possession, or that he was in the neighborhood of Brush and Beacon streets, on the night he claims he was robbed. Neither is it disputed that he was robbed, and it is not disputed that he was (not) robbed by a colored woman.”
The record shows this portion of the charge of the judge to be true. The complaining witness swore to these facts, and no one contradicted him. See People v. Hawkins, 106 Mich. 479 (64 N. W. 736). It was not until the question arose as to who took his money that a dispute arose. As to that question and all disputed questions they were left to the jury; the court instructing them correctly as to the law applicable thereto.
We discover no error in the record.
The conviction is affirmed.
Steere, McAlvay, Brooke, Stone, Ostrander, and Bird, JJ., concurred. Blair, J., did not sit.